DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation in part of Application No. 16/227,440 filed on December 20, 2018, now abandoned, which claims priority from U.S. Provisional Application No. 62/609,048, filed on December 21, 2017. 

Response to Amendment
	Applicant’s amendment filed on April 25, 2022 amending claim 22, canceling claims 24, 30 and 31 has been entered.  Claims 2, 3, 5, 7, 9, 10, 12-16, 18 and 19 were previously canceled. Claims 1, 4, 6, 8, 11, 17, 20-23 and 25-29 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendment to claim 22, the previous rejection of claims 22, 23 and 29 under 35 USC 102(a)(1) over Arai et al. is hereby withdrawn. 
Due to the cancellation of claims 30 and 31, the previous rejection under 35 USC 112(b) is hereby withdrawn.
Due to the cancellation of claims 30 and 31, the previous rejections of claims 30 and 31 under 35 USC 102(a)(1) are hereby withdrawn.
The previous objection to claims 25-28 is hereby withdrawn.
The previous objection to the specification is hereby withdrawn since Tables 1, 2 and 3 are clear and legible in the printed publication of the instant application (U.S. Publication No. 2020/0147051 A1).
Thus claims 1, 4, 6, 8, 11, 17, 20-23 and 25-29 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 6, 8, 11, 17, 20-23 and 25-29 of the instant application claim a method of treating atherogenic dyslipidemia in a renally impaired dyslipidemic patient having an estimated glomerular filtration rate (eGFR) of less than 60 mL/min/1.73 m2 comprising administering to the patient about 0.4 mg/day of pemafibrate or a pharmaceutically acceptable salt thereof alone or in combination with moderate to high intensity statin therapy.
The closest related prior art is Arai et al. (Atherosclerosis, Vol. 261, pages 144-152, March 24, 2017 Provided on IDS dated June 28, 2021).
Arai et al. teaches the treatment of dyslipidemic patients under statin administration and having increased triglyceride levels comprising the administration of pemafibrate at a dosage of 0.2 mg twice per day for a total of 0.4 mg/day (page 145).  Arai et al. teaches that the patients treated had residual dyslipidemia with a mean fasting TG ranging from 347 to 382 mg/dL or 325 to 333 mg/dL (pages 145 and 146).  Arai et al. further teaches that the patients treated have a baseline HDL-C of 1.2 ± 0.3 mmol/L which is between about 34.8 and 58 mg/dL (Table 1 page 146).  Arai et al. teaches that TG levels were significantly reduced by approximately 50% (page 145).  Arai et al. further teaches that reductions in remnant lipoprotein cholesterol (RemL-C), apolipoprotein B48 (ApoB48), and ApoCIII and increases in HDL were achieved (page 145).  Arai et al. specifically demonstrates that pemafibrate treatment in combination with statin decreased small and very small LDL-C and increased medium, small and very small HDL-C (Figure 2 page 148).  Arai et al. further demonstrates that the combination of statin and pemafibrate did not adversely affect kidney function as serum creatinine did not increase and eGFR did not decrease with treatment (page 149 Figure 3). 
Arai et al. specifically teaches treating patients with 0.2 mg twice per day (0.4 mg daily) for the treatment of atherogenic dyslipidemia wherein the patient has an initial eGFR of around 80 mL/min/1.73 m2 and the eGFR does not further decrease throughout the duration of treatment (see page 149 Figure 3).
However, Arai et al. does not teach treating a renally impaired dyslipidemic patient having an estimated glomerular filtration rate (eGFR) of less than 60 mL/min/1.73 m2 as claimed.
Moreover, based on the state of the art prior to the effective filing date of the instant application, it was known in the art that administration of pemafibrate has minimal effects on kidney function as compared to other fibrates including fenofibrate as evidenced by only minimal and not clinically significant increases in serum creatinine levels and minimal and not clinically significant decreases in eGFR (see Arai et al. 2017 page 149 Figure 3 for example).  Furthermore, as previously detailed, prior to the effective filing date of the instant application, fibrates were known in the art to be administered to patients with reduced kidney function and those with chronic kidney disease (Harper, et al. Provided on IDS dated December 10, 2020).  However, Blair (Provided on IDS dated August 25, 2021) teaches that relative to subjects with normal renal function, exposure to pemafibrate increased in subjects with mild, moderate or high-grade renal dysfunction or end-stage renal failure (page 1807).  Harper et al. further teaches that fibrates are metabolized in the kidney and predominantly eliminated via the renal route (page 2379).  Thus, because pemafibrate is renally cleared, one would expect patients with reduced kidney function to require a dose reduction when administered pemafibrate.  Therefore, Applicant’s findings that pemafibrate can be administered to patients having reduced kidney function and chronic kidney disease at the same therapeutically effective dose as non-renally impaired patients, without a reduction in dosage as currently claimed is considered surprising and unexpected (see pages 38-39 and Table 3 of Specification).  In addition, Applicant’s data in Tables 1, 2 and 4 of the instant specification demonstrate that pemafibrate surprising and unexpectedly has better effects on renally impaired patients as compared to non-renally impaired patients.
Thus the cited claims of the instant application are novel and non-obvious in view of the closest related prior art.

Conclusion
Claims 1, 4, 6, 8, 11, 17, 20-23 and 25-29 are allowed.  Claims 2, 3, 5, 7, 9, 10, 12-16, 18, 19, 24, 30 and 31 are canceled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM